Citation Nr: 0906220	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-31-973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the lumbar spine (low back disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel







INTRODUCTION


The Veteran had active service from July 1967 until July 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

The Board notes this is the second time this matter has come 
before the Board for appellate review.  The case was 
previously remanded in June 2008, by the undersigned 
Veteran's Law Judge, for administrative and medical records 
relating to the Veteran's Social Security Administration 
disability claim.  The requested evidence is contained in the 
record. 


FINDING OF FACT

Degenerative arthritis of the lumbar spine was not incurred 
in or aggravated by active service, nor may it be presumed to 
be so incurred.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a low 
back disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102 and 
3.159 (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

Here, notification is satisfied by way of a letter dated July 
2004 to the Veteran.  The letter advised the Veteran that 
evidence showing that the low back disability existed from 
service until the present time was needed to substantiate the 
claim.  Examples of evidence requested included: dates and 
places of medical treatment, lay statements and statements 
from medical service personnel.  The letter further advised 
the Veteran of the evidence in the claims file, of the VA's 
duty to obtain relevant federal records and that the VA would 
make reasonable efforts to obtain private records.  

Although the RO failed to notify the Veteran about regulatory 
provisions regarding the degree of disability and the 
effective date of the disability, since service connection is 
being denied, no disability rating or effective date will be 
assigned, so there is no possibility of any prejudice to the 
Veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Second, VA has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO has obtained the service treatment records (STRs), 
outpatient treatment records (OTRs), the private medical 
records (PMRs) and the Social Security Disability Records 
(SSDRs).  The Veteran submitted lay statements and private 
medical records in support of his claim.  The Veteran was 
afforded a VA examination in March 2007.

Neither the appellant nor his representative has identified 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Turning to the merits of the claim, the Veteran seeks service 
connection for a low back disability.  Specifically, the 
Veteran contends, as indicated in the September 2005 VA Form 
9, that his low back disability was caused by carrying 
ammunition during active service.

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
Veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the Veteran's claim than the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
That an injury occurred in service alone is insufficient.  
There must be a chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence establishes that a disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

Turning to the relevant evidence of record, the Veteran's 
service treatment records (STRs) include a July 1967 
induction examination and his July 1969 separation 
examination, were unremarkable for a diagnosis or treatment 
for a low back disability.  Indeed, the separation 
examination report clinically evaluated the Veteran's spine 
as normal.  The STRs are otherwise devoid of any indication 
that the Veteran complained of, was diagnosed with, or 
treated for any injury or disease affecting the low back or 
spine.

An August 2003 PMR noted low back pain.  An August 2003 SSDI 
medical record noted the Veteran complained of low lack pain 
over the past several months.  The Veteran complained the 
pain radiated into the lateral aspect of the his right thigh 
and persistent numbness over the lateral aspect of  his right 
thigh continuing to his knee.  The record noted that the 
Veteran had full range of motion in the cervical and lumbar 
spine.  The physician's diagnostic impression was that the 
Veteran had a musculoskeletal low back pain with diminished 
sensational of the lateral aspect of the right thigh.  The 
physician did not opine to the etiology of the disability. 

In August 2003 the Veteran had a private lumbar spine 
examination.  Dr. C, the physician, noted moderate spurring 
of the visualized thoracic and lumbar spine.  The physician 
noted that disc height was maintained and there was no 
obvious fracture or osteolytic/osteoblastic process.  The 
physician also noted apparent buckshot fragments, one of 
which projects at the L1-L2 level in the right posterior soft 
tissues.  The physician concluded with the impression of 
spondylosis but no evidence of disc space narrowing or acute 
abnormality.  The physician did not opine as to etiology. 

A September 2004 PMR questionnaire and a commercial driver 
fitness examination report noted a complaint for low back 
pain.  

In March 2007 the Veteran was afforded a VA spine 
examination.  The Veteran complained of low back pain.  The 
examiner reviewed the claims file and noted a normal spine.  
The examiner diagnosed a mild to moderate diffuse 
degenerative arthritis of the lumbar spine with chronic low 
back pain.  The examiner further opined that it is less 
likely than not that the Veteran's mild to moderate diffuse 
degenerative arthritis of the lumbar spine with chronic low 
back pain are related to service.  The examiner's rationale 
for this opinion was that the Veteran was discharged from 
active service over 30 years ago and his back had been 
hurting for the past 20 years.  Further, the examiner stated 
that although the Veteran has a current back disability that 
may affect his ability to maintain a job, this was likely 
aggravated by the fact the Veteran was markedly overweight 
which contributed to his back pain.  

The Veteran also submitted lay statements in support of his 
claim.  For example, in a statement attached to the Veteran's 
September 2005 VA-Form 9, the Veteran contended that he 
injured his back in service by repeatedly picking up 155mm 
Howitzer shells.  

As a initial matter, the Board observes that as there is no 
medical evidence of arthritis affecting the Veteran's lumbar 
spine within one year of discharge from service, presumptive 
service connection is not warranted pursuant to 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In regard to direct service connection, while the Veteran has 
a current low back disability, service connection is not 
warranted as there is no competent medical evidence of a 
nexus.  By "competent medical evidence" is meant in part that 
which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In fact, 
the March 2007 examiner specifically denied a nexus to active 
service.  

While the Veteran is competent to testify as to the claimed 
incident in service of injury to the back symptoms such as 
pain, he is not competent to render a medical diagnosis. See 
Barr v. Nicholson, 21Vet. App. 303 (2007)(lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007)(certain 
disabilities are not conditions capable of lay diagnosis). As 
such, the Veteran's statements are not competent evidence of 
the presence of a back disability or arthritis of the back 
prior to the initial diagnosis thereof in 2003.  

Nor is there any evidence of continuity of symptomatology.  
While the Veteran described continuous pain since service, 
such assertions were not made until an August 2003 PMR, 
nearly 35 years since the Veteran's separation from service.  
Moreover, these assertions are not supported by the medical 
evidence of record.  The Board notes that the gap in time 
constitutes negative evidence that tends to disprove the 
Veteran's claim that the he had an injury in service that 
resulted in a chronic disability or persistent symptoms. See 
Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).

Finally the Veteran contended, through his representative, 
that the buckshot was not mentioned in the March 2007 VA 
examiners report, essentially claiming that the quality of 
his examination was insufficient.  However, "competent 
medical evidence" is evidence that is provided by a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. 38 C.F.R. § 
3.159(a).  The VA examiner concluded that the Veteran's low 
back disability was not related to his active service.  The 
VA examiner has advanced medical training, experience, and 
had the opportunity to examine the Veteran to provide a 
competent diagnosis and medical opinion concerning the 
Veteran's condition.  See Cox v. Nicholson, 20 Vet. App. 563 
(2007) ("VA may satisfy its duty to assist by providing a 
medical examination conducted by one able to provide 
"competent medical evidence" under § 3.159(a) (1)."  
Therefore, the Board finds that the examination and 
associated opinion is adequate for a proper adjudication of 
the appeal, and outweighs the veteran's claims that the 
claimed in-service injury to his back is related to the 
current low back disorder.

In sum, there is no evidence of a low back lumbar spine 
condition during service, no evidence of a diagnosed lumbar 
spine condition within one year of the Veterans service 
discharge and no competent medical or persuasive evidence 
linking the Veteran's currently diagnosed degenerative 
arthritis of the lumbar spine to service. Thus, even assuming 
that the veteran injured his back in service as he described, 
there is no competent medical evidence or persuasive lay 
evidence that the current low back disorder is related to the 
claimed back injury in service.  Given the evidence against 
the claim, for the Board to conclude that the Veteran's back 
disorder had its origin during service in these circumstances 
would be speculation, and the law provides that service 
connection may not be based on resort to speculation or 
remote possibility. 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).

There can be no doubt from review of the record that the 
Veteran's rendered honorable and faithful service for which 
the Board is grateful, and the Veteran's is sincere in his 
belief that his back condition is related to military 
service.  While the Board has carefully reviewed the record 
in depth, it has been unable to identify a basis upon which 
service connection may be granted.  The Board has also 
considered the benefit of the doubt rule in this case, but as 
the preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


